Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4-8 and 12-15 are objected to because of the following informalities:  The claims contain arithmetic division signs which need to be removed.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, the limitation “at least one range finder device for at least partly detecting and positioning an object” has been interpreted under 112(f) as a means plus function limitation. This limitation has been interpreted as referring to as a radar instrument that uses radio waves and its equivalents as disclosed in applicant’s specification. 
In claim 3, the limitation “sensing means for providing a control unit with at least one of+ position and orientation data” has been interpreted under 112(f) as a means plus function limitation. This limitation has been interpreted as referring to as various sensor devices including lidar, video camera  or any other means capable of detecting obstacles.” 
In claim 7, the limitation “a displaying means for displaying the suggested at least one safety zone.” has been interpreted under 112(f) as a means plus function limitation. This limitation has been interpreted as referring to a transparent display unit and its equivalents as disclosed in applicant’s specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 11, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hargrave, JR. et al. (US 2013/0261885 A1) hereinafter Hargrave.
Regarding Claims 1  and 18-19 Hargrave teaches (Fig 1) an excavator having a movable carrier (100), at least one tool (140), actuating means (Fig 1) for moving the tool in relation to the carrier (Fig 1);  a control system that controls a tool (140) of a machine, the control system comprising; at least one controller (300), wherein the control system further comprises: detecting means (400), the detecting means (400) comprising at least one range finder device (390) (Par.0034) for at least partly detecting and positioning an object of interest (Haul truck)with regards to the tool (140) in 3D space (Par.0037), and that an operation mode of the at least one controller (300) depending at least in part on the object of interest (par.0034-0042).
Regarding Claim 2 Hargrave teaches (Fig 1) wherein the control system further comprises, sensing means (380) for providing a control unit with at least one of position and orientation data of the at least one of the tool (140) and the machine with regards to a work site 3D space (par.0032), and wherein the operation mode of the at least one controller (300) depends at least in part on at least one of the position and orientation of at least one of the tool (140), the machine, and the object of interest (haul truck) (par.0032-42).
Regarding Claim 3 Hargrave teaches (Fig 1) wherein the sensing means (380) further provides the control system with position data of surrounding obstacles, and that the operation mode of the at least one controller (300) depending at least in part on the surrounding obstacles (see par.0051-52).
Regarding Claim 4 Hargrave teaches (Fig 1) wherein the detecting means (400) further comprises: a receiving unit for receiving as an input at least one of dimension data of the object of interest, weight of the object of interest, a safety zone data, and a destination location for the object of interest (par.0035, 0041-0044) and wherein the operation mode of the at least one controller (300) depends at least in part on at least one of the sensed surroundings, dimension data of the object of interest, weight of the object of interest, the safety zone data, and the destination location for the object of interest (par.0041-0044).
Regarding Claim 5 Hargrave teaches (Fig 1) wherein the safety zone data comprises safety zone data (warnings) for at least one of the object, the tool, and the machine (par.0033).
Regarding Claim 7 Hargrave teaches (Fig 1) wherein the detecting means (400) have at least one safety zone around at least one of the object of interest, the tool (140), and the machine and, the detecting means (400) comprising a displaying means for displaying the suggested at least one safety zone (par.0033).
Regarding Claim 11 Hargrave teaches (Fig 1) wherein the control system comprises at least two controllers (350, 355, 365) for controlling all the operations of at least the tool (140) and the driving of the machine (see Fig 10).
Regarding Claim 14 Hargrave teaches (Fig 1) wherein the operation mode of the at least one controller (300)depends on the operator specified adjustments inputted via user interface (370) (see Fig 10)  made for the operator currently logged in to the control system and that the extent of the available adjustments depends on the skill level data of the operator current- ly logged in, the skill level data being defined by at least one of: usage hours of the machine, usage hours of the corresponding machine, and competence level at least one of accomplished and passed by at least one of an examination and test (see Fig 10).
Regarding Claim 15 Hargrave teaches (Fig 1) wherein the operation of the machine controllable by the at least one controller (300) is positioning the tool (140) with respect to the work site (see fig 9).
Regarding Claim 16 Hargrave teaches (Fig 1) wherein the control system gives feedback by at least one of the following signals: visual illumination signal via the display (see Par.0033).
Regarding Claim 17 Hargrave teaches (Fig 1) the controller comprises plurality of controllers (350,355,365) (see Fig 10).
Regarding Claim 20 Hargrave teaches (Fig 1) A method for controlling a tool (140) of a machine using at least one controller (300) by, the method comprising: determining an operation mode (detection or mitigation mode seepar.0029) of the at least one controller (300), and detecting and positioning (positioning the location of detected objects See par.0036) an object of interest with regards to the tool (140) in 3D space (see par.0034 and par.0036).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hargrave in view of Shatters et al. (US 2012/0323451 A1) hereinafter Shatters.
Regarding Claim 10 Hargrave is silent regarding wherein the at least one controller being operable both attached to the machine and detached from the machine.
However, Shatters teaches an earth moving machine having a control arrangement (98) that controls the hydraulic circuit of the machine (see Fig 2). Shatters further teaches the control arrangement (98) being operable attached or detached from the machine at a remote site (par.0032). Doing so allows flexibility in controlling the machine. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Hargrave to include the teachings of Shatters by allowing the controller toto be operable both attached or detached from the machine to allow operational flexibility.
Allowable subject matter
Claims 6, 8-9 and 12-13 are objected to but would be allowable if rewritten to include all the limitations of the base claims and all the intervening claims. 
Conclusion
Prior art made of record not relied up on are pertinent to applicant’s disclosure. Palmroth et al. (US 9,618,941 B2) teaches a system and a method for controlling a tool pivotably mounted to an articulated boom connected to a work machine having a control unit. The method including determining the direction a predetermined point of the boom or the tool is moving to, i.e. the moving direction, and  controlling orientation of the tool as a function of one or several predetermined dependencies, the predetermined dependencies defining at least the orientation of the tool in relation to the moving direction. According to an example the work machine is a forest machine.. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745